                           UNITED STATES DISTRICT COURT
                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION


GREG STEVENS                                              CIVIL ACTION NO. 19-0821

                                                          SECTION P
VS.
                                                          JUDGE TERRY A. DOUGHTY

WILL BARHAM, ET AL.                                       MAG. JUDGE KAREN L. HAYES


                                           JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge’s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Greg Stevens’ claims

against the Fifth Judicial District, District Attorney’s Office are DISMISSED WITH

PREJUDICE as frivolous and for failing to state claims on which relief may be granted.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claims

against Assistant District Attorney Will Barham are DISMISSED WITH PREJUDICE as

frivolous, for failing to state claims on which relief may be granted, and for seeking monetary

relief against a defendant immune from such relief.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s request

to dismiss his charges is DISMISSED WITHOUT PREJUDICE to Plaintiff’s right to pursue

habeas corpus relief after he exhausts all available state court remedies.
MONROE, LOUISIANA, this 30th day of September, 2019.




                                    ______________________________________
                                    TERRY A. DOUGHTY
                                    UNITED STATES DISTRICT JUDGE
